Citation Nr: 0323312	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  He was awarded the Silver Star Medal, the Purple Heart 
medal (second award), and the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 2001, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript has been associated with the claims file. 

In a February 2002 decision, the Board reopened the veteran's 
claim for service connection for residuals of a shell 
fragment wound of the left knee and requested additional 
development.  The requested development has been completed 
and the case is ready for final appellate review. 


FINDING OF FACT

Competent medical evidence of record establishes that it is 
at least as likely as not that the veteran has arthritis and 
strain of the left knee as a result of a shell fragment wound 
of the left knee during active service in Vietnam. 


CONCLUSION OF LAW

Left knee strain and arthritis, residuals of a shell fragment 
wound of the left knee, were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was denied service connection for residuals of a 
shell fragment wound of the left leg by the RO in a January 
1974 rating decision.  The veteran was informed of this 
decision by letter that same month and he did not appeal that 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 2002).  In a February 2002 decision, 
the Board reopened the veteran's claim for service connection 
for residuals of a shell fragment wound to the left knee and 
took additional development, to include an additional VA 
examination.  That examination was conducted in May 2003.  
The case is ready for final appellate review by the Board.

Applicable Law and Regulations

Service Connection-General

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.
However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999), the Court reiterated that 
the 38 U.S.C.A § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy. 
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Factual Background

The veteran maintains in statements and testimony before the 
undersigned Veterans Law Judge in October 2001 that during 
service in Vietnam on April 29, 1970, he sustained a shell 
fragment wound to the left knee as a result of enemy fire, 
that he was treated in the field by a medic, and that he 
received a second Purple Heart Medal as a result of the 
injury.  

Service medical records are negative for any clinical 
evidence of a shell fragment wound of the left knee.  

A Department of the Army document entitled "Award of the 
Silver Star," dated August 1, 1970, is of record.  That 
document reflects that the veteran was awarded the Silver 
Star for service on April 29, 1970 in the Republic of Vietnam 
when "wounded by hostile fire."  The document does not 
indicate the location of the injury sustained by the veteran 
on April 29, 1970.  Also of record is VA Form 07-3101, 
Request For Information, received by the RO in August 1973, 
reflecting that the veteran was awarded two Purple Heart 
Medals for two separate injuries, the first of which was 
received as a result of a gun shot wound to the left hand 
during "hostile action" on May 20, 1970.  The veteran was 
awarded a second Purple Heart Medal on April 29, 1970.  
However, the exact wound was reported to have been unknown.  
In support of the veteran's contentions, a statement was 
submitted by a service mate of the veteran, wherein it was 
reported that he had witnessed the veteran sustaining a shell 
fragment wound to the left knee in April 1970 in an action 
for which the appellant received the Silver Star Medal.   



Post-service VA and private treatment and examination 
reports, dating from 1971 to 2003, are of record.  A May 1971 
VA examination report is negative for any subjective 
complaints and clinical findings relating to the left knee.  
An October 1996 VA outpatient report reflects that the 
veteran had "scars," the location of which was not 
reported.  When examined by VA in May 2003, the examiner 
indicated that he had reviewed the claims file, and that 
there was no evidence of a shell fragment wound during the 
veteran's service or at discharge.  The examiner related that 
the veteran gave a history of having a piece of a shell 
fragment removed from his left knee when he was out in the 
field during service.  The veteran related that since "that 
time," he had had chronic knee pain, aches, soreness, 
occasional give away, swelling, pain, and tenderness.  He 
indicated that he had not sought any recent treatment for the 
knee.  He denied using a brace or cane.  The examiner 
indicated that the veteran was functioning normally and that 
he was able to perform daily activities.  He related that 
heavy and repetitive use caused more soreness and tenderness.  

A physical examination of the left knee in May 2003 was 
essentially normal.  X-rays of the left knee revealed minimal 
degenerative arthritis changes of the left knee joints.  
Diagnoses of history of a shell fragment wound of the left 
knee with no residuals and left knee strain were recorded by 
the examining physician.  The examiner concluded, "[i]t is 
least likely as not that his current left knee condition is 
indeed related to his service condition." 

Analysis

After a review of the total evidence of record, the Board is 
of the opinion that service connection for arthritis and 
strain of the left knee, residuals of a shrapnel wound of the 
left knee is warranted.  In reaching the foregoing 
conclusion, the Board notes that the veteran has consistently 
maintained that he sustained a shrapnel wound to his left 
knee on April 29, 1970 during combat in Vietnam, and that he 
was awarded a second Purple Heart Medal.  While service 
medical records are negative for any subjective complaints or 
clinical findings relating to the left knee, service 
department documents reflects that the veteran was awarded 
the Silver Star for service on April 29, 1970 in Vietnam when 
"wounded by hostile fire" and that he was awarded a second 
Purple Heart Medal on April 29, 1970 for a wound sustained 
during combat on April 29, 1970.  In addition, the veteran's 
Report of Separation From The Armed Forces Of The United 
States reflects that the veteran was awarded the Combat 
Infantryman's Badge.  Such is consistent with his contentions 
and testimony in October 2001 before the undersigned Veterans 
Law Judge.  The Board has found the veteran's contentions 
with respect to his arthritis and strain of the left knee to 
be consistent with the circumstances of his combat service.  
Moreover, the record does not contain clear and convincing 
evidence that the veteran was not subjected to a shrapnel 
wound to the left knee during his combat service in Vietnam.  
In accordance with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), the Board has found the veteran's statements to be 
sufficient to establish that he was subjected to such trauma 
in combat service.  Moreover, the VA examiner in May 2003 
opined, based on the veteran's history with respect to his 
left knee, that it was at least as likely as not that the 
appellant's current left knee condition was related to 
service.  Therefore, the Board concludes that, with 
resolution of doubt in the veteran's favor, the evidence 
supports service connection for arthritis and strain of the 
left knee, residuals of a shrapnel wound of the left knee. 


ORDER

Service connection for left knee strain and arthritis of the 
left knee, residuals of a shell fragment wound of the left 
knee is granted.



		
	U. R. POWELL
		Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

